TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-00-00780-CR




                                     Gabino Rico, Appellant

                                                 v.

                                   The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
          NO. 0994716, HONORABLE FRED A. MOORE, JUDGE PRESIDING




               A jury found appellant Gabino Rico guilty of burglary of a habitation and assessed

punishment at imprisonment for thirteen years. See Tex. Pen. Code Ann. § 30.02 (West Supp. 2001).

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.

State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.

1969). A copy of counsel’s brief was delivered to appellant, and appellant was advised of his right

to examine the appellate record and to file a pro se brief. No pro se brief has been filed.
               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

               The judgment of conviction is affirmed.




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Affirmed

Filed: December 6, 2001

Do Not Publish




                                                 2